Citation Nr: 1035844	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO. 04-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a torn medial collateral ligament of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Louis, Missouri.

In March 2007 and April 2009, the Board remanded this matter for 
additional development. That development having been completed, 
the claim is again before the Board for appellate disposition.

In a June 2008 rating decision, the Veteran was awarded service 
connection and assigned a separate rating for the neuropathy 
associated with his right wrist disability. A higher rating was 
specifically denied because the RO found there was no evidence of 
severe incomplete paralysis. As was noted in the April 2009 Board 
remand, the May 2008 VA examiner explicitly found the Veteran 
suffers from severe incomplete paralysis of the median nerve, 
which raises an inferred claim for an increased rating. The Board 
referred this issue in April 2009, but no action was taken. The 
issue of whether an increased rating is warranted for the 
service-connected right wrist disability is AGAIN REFERRED 
to the RO for appropriate development.


FINDINGS OF FACT

The Veteran's service-connected right knee disability is 
manifested by pain and slight instability, but not by ankylosis, 
moderate instability, dislocated or removed cartilage, limitation 
of flexion to 30 degrees, limitation of extension to 15 degrees, 
genu recurvatum, or malunion of the tibia and fibula with 
moderate knee disability. 



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
the Veteran's service-connected residuals of torn medial 
collateral ligament, right knee, have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an initial disability rating in 
excess of 10 percent for his service-connected residuals of a 
torn medial collateral ligament in his right knee. Disability 
evaluations are determined by the application of VA's Schedule 
for Rating Disabilities, which sets forth separate rating codes 
for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In this case, the Veteran 
was initially granted a 10 percent rating, effective May 29, 
2002, the date of his claim. See June 2003 rating decision. He 
has perfected an appeal of that initial rating, so the issue in 
this case is whether a higher initial rating is warranted. 
Evidence to be considered in the appeal of an initial rating is 
not limited to that reflecting the then current severity of the 
disorder. Fenderson v. West, 12 Vet. App. 119 (1999). A 
disability must be considered in the context of the whole 
recorded history. Consistent with the facts found, the ratings 
may be higher or lower for different segments of the time, i.e., 
the ratings may be "staged." Id. 

The Veteran's right knee disability is presently assigned a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262. An 
increase to 20 percent under this rating criteria requires a 
showing of moderate knee disability due to malunion of the tibia 
and fibula. The Board will consider all avenues for an increased 
rating in this analysis, as Diagnostic Codes 5256 through 5263 
all apply to the knee. For a rating under Diagnostic Code 5256, 
there must be a showing of ankylosis. Recurrent subluxation or 
lateral instability also warrants a rating under Diagnostic Code 
5257. Interference with cartilage with frequent episodes of 
locking, pain and effusion into the joint warrants a 20 percent 
rating under Diagnostic Code 5258. Removal of cartilage is 
compensated under Diagnostic Code 5259. In order for a 20 percent 
rating to be warranted based upon limitation of motion, there 
must be evidence showing flexion limited to 30 degrees or 
extension limited to 15 degrees. 
See Diagnostic Codes 5260 and 5261. And, genu recurvatum warrants 
a 10 percent rating under Diagnostic Code 5263. 38 C.F.R. § 4.71a 
(2009). 

The Veteran's complete file, including outpatient records, two VA 
examination reports, and his hearing testimony were reviewed in 
order to assess the most appropriate rating assignment for his 
right knee disability.

In May 2003, the Veteran was afforded a VA examination of his 
knee. The main purpose of this examination was to determine 
service connection, however, an assessment of the severity of the 
disability at that time was clear in the report. The Veteran 
reported at that time that his knee gives out on him two to three 
times per week. He reported a brief, sharp pain during these 
episodes and also reported carrying a cane for stability. 
Physical examination revealed range of motion from 0 degrees of 
extension to 120 degrees of flexion "with no appreciable pain." 
The examiner noted some tenderness, but no fatigue or 
incoordination upon repeat testing. X-ray at that time revealed 
ossification of the medial collateral ligament adjacent to the 
medial femoral condyle, consistent with Pellegrini-Stieda 
Syndrome.

At his September 2005 hearing, the Veteran testified that he wore 
a VA-prescribed brace for stabilization of his right knee. He 
again reported that his knee gives out and he falls on occasion. 
See hearing transcript at page 17. Outpatient records, also in 
September 2005, show that the Veteran complained of knee 
instability and pain. X-ray at that time revealed an intact right 
knee with chronic medial collateral ligament injury and small 
joint effusion or thickening of synovium. His outpatient records 
confirm that he uses a knee brace as needed. In January 2006, his 
records show that he was being treated for degenerative joint 
disease by way of knee injections. Similar treatment was 
administered in January 2007.

Following the Board's April 2009 remand, the Veteran was afford 
another VA examination. The Veteran reported at that time that he 
was unemployed as of 2000, due to a heart condition. He reported 
intermittent treatment for his knee over the previous years, 
which is evidenced by the record, noted above. He confirmed that 
he had no surgery on his knee since 1962, "but only 
injections."  The Veteran complained of a chronic daily knee 
discomfort. He reported "no locking or falling," but did again 
report using a cane "intermittently for years" and using a 
Velcro brace as needed, which was noted as approximately 15 to 20 
times per year. Physical examination revealed no varus or valgus 
instability, and range of motion of extension to 0 degrees and 
flexion to 125 degrees with some noted discomfort. After 
repetitive motion, the Veteran was able to flex to 130 degrees, 
and there was no further functional impairment due to weakness or 
instability. The motion limitations reported were noted as due to 
pain and fatigue only. X-ray examination revealed no evidence of 
fracture or dislocation, but did show mild degenerative disease 
of the right knee.

The Board notes that the instability related to the Veteran's 
right knee is consistently reported throughout the record. The 
June 2003 rating decision shows that the RO assigned the current 
10 percent rating taking into consideration the frequency of the 
Veteran's knee "giving out." The assignment of this rating was 
under Diagnostic Code 5262 based on the assessment that there was 
a slight knee disability. Under VA regulations, separate 
disabilities arising from a single disease entity are to be rated 
separately. See 38 C.F.R. § 4.25 (2009); see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994). In this case, the rating 
assigned is based upon instability, so the Board finds that an 
additional separate rating under Diagnostic Code 5260 or 5261, 
which addresses loss of flexion or extension, is not appropriate.   
This is so because the Veteran has consistently shown more that 
full range of motion of the knee, even when some pain is present.  
There was no functional loss due to pain.  Testing did not reveal 
a decrease in a normal range of motion due to pain.  

Further, there is no showing of ankylosis, dislocated or removed 
cartilage, or genu recurvatum, thus Diagnostic Codes 5256, 5258, 
5259, and 5263 are inapplicable. At no time during the course of 
this appeal is there a showing of range of motion that included 
flexion limited to 30 degrees or extension limited to 15 degrees, 
so an increased based on range of motion is also not warranted. 

When read as a whole, the evidence reveals that the Veteran does 
experience pain and some instability in his knee, which most 
recently is noted to require a brace 15 to 20 times per year (1 
to 2 times per month). This evidence, however, does not suggest 
that the level of severity can be considered a moderate knee 
disability. As such, a 20 percent rating is not warranted under 
Diagnostic Code 5262.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009). See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995). The provisions of 
38 C.F.R. § 4.40 state that the disability of the musculoskeletal 
system is primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance. According to this regulation, it is essential that 
the examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the Veteran undertaking the 
motion. Weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as seriously 
disabled. See 38 C.F.R. § 4.40 (2009). The examinations in this 
case, do adequately take into consideration the functional loss 
related to the Veteran's knee. There is no basis for an increase 
based on such details of the Veteran's disability, especially 
considering the fact that he is not rated based upon limitation 
of motion. No increase is warranted on this basis.

The Board can identify nothing in the evidence to suggest that a 
diagnostic code other than that currently assigned would be more 
appropriate. For the reasons discussed above, the current 
assignment of a 10 percent rating for the Veteran's right knee 
disability is appropriate. The appeal for a higher rating must be 
denied.

The Board must consider whether referral for extraschedular 
consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 
(2008). The Board finds that the schedular rating criteria 
reasonably describe the Veteran's right knee disability level and 
symptomatology, manifested by objective noncompensable limitation 
of motion, pain, and slight instability. The schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, in the Board's analysis, so consideration of 
referral for extraschedular consideration is not required. Id.

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating 
his claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009). Proper notice 
from VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the Veteran is 
expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection. In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled. Id. at 490-91. Also, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) held that a claim for an initial 
disability rating is distinct from a claim for increased rating. 
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA nonetheless has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's statements, 
his service treatment records, and VA outpatient treatment 
records have been associated with the claims folder. The Veteran 
was afforded a Board hearing, and the hearing transcript is of 
record. The Veteran has been afforded two VA examinations and the 
reports are also in the claims folder. Also, the Veteran's Social 
Security Administration records were obtained and associated with 
the claims folder. And, in September 2005, he was afforded a 
Travel Board hearing and the transcript is also of record.   The 
Veteran has not notified VA of any additional available relevant 
records with regard to his claim. A remand for further 
development of this claim would serve no useful purpose. VA has 
satisfied its duty to assist the Veteran and further development 
is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a torn medial collateral ligament of the right knee 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


